Title: To James Madison from William C. C. Claiborne (Abstract), 6 February 1805
From: Claiborne, William C.C.
To: Madison, James


6 February 1805, New Orleans. “The Press in this City is indeed becoming licentious; it even menaces the tranquility of private life, but hitherto the Executive of the Territory has been the principal object of abuse. I am happy However to add, that the Louisianians have no concern in the abusive publications, and very generally disapprove of them. The discontented party are composed principally of Natives of the United States, and I am enclined to think their number very inconsiderable.
“The Legislative Council do not proceed to Business, with all the dispatch which several influential Americans who are here desire; They are solicitous that a code of Laws and principles of Practice to which they have been accustomed, should be introduced, and are so impatient of delay, that I fear former Municipal regulations will be too Suddenly innovated upon, and that the American System of Jurisprudence, will be more generally adopted than the present Situation of the Territory will justify. Finding in this City several Public Buildings unoccupied by Public Officers, I permitted private Citizens to use the same upon their agreeing to pay Such Rent per Month as three disinterested persons should Say was just; in this situation is the old Custom House, and a Building (formerly appropriated as a Stable) which Mr. Bradford a Printer at present occupies. It is not yet ascertained what Rent these Houses are to bring; but you shall be advised thereof in due time, and the Same shall be accounted for. Colonel Freeman occupies a Public Building gratis, the Barracks not affording him comfortable accommodations; and the House which was formerly possessed by the Priests, I have not interfered with.
“The House ocupied by Colonel Freeman was formerly ‘The Kings School-House,’ it was very much out of repair, but it has been put in fine order by the Colonel, and is now a comfortable Building. I hope it will be appropriated to the Same object for which it was originally intended, and that it may be presented by Congress to the City.”
